Title: To James Madison from Jacob Barker, 24 March 1814
From: Barker, Jacob
To: Madison, James


        
          Esteemed friend
          Washington 3 Mo. 24th. 1814.
        
        If Congress establish a National Bank with suitable provisions, there will not be any difficulty in procuring as mu⟨c⟩h money as govt. want the present year. If they adjourn without adopting that measure, I have it in contemplation, as soon as it shall be ascertained that a sufficiency cannot be borrowed in America, to propose a contract with government to place about ten millions to their credit with their bankers in London, Paris, Amsterdam & Hamburg; and to go myself to Europe & sell the stock on my own acct. to raise the money; which I think may be accomplished by taking letters from the Treasury Department to those bankers, promising the stock to such persons as may deposit the money; for which the United States could dispose of their bills on those bankers (in Philadelphia, New York & Boston) for any amount & without the least delay: the loss on exchange I should of course bear.
        In case of making such a contract, it will be desireable to keep it from the public, & from the clerks in the offices, to prevent the possibility of measures being taken, by evil disposed men, to defeat the operation: and

it will also be desireable that the public should not know to what extent the loan should have failed. With great respect & esteem I have the honor to be Thy assured friend.
        
          Jacob Barker
        
      